Citation Nr: 0828873	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 18, 2002, 
for the grant of nonservice connected pension benefits.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to nonservice 
connected pension benefits and assigned June 18, 2002 as the 
effective date.


In August 2005, the Board denied entitlement to an effective 
date earlier than June 18, 2002 for the grant of nonservice 
connected pension benefits.  The veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2007, the Court issued an order granting a 
joint motion to remand, vacating the August 2005 Board 
decision and remanding the matter to the Board.

In January 2008, the appeal was remanded by the Board for 
further development.


FINDINGS OF FACT

1.  The veteran submitted an application for VA nonservice 
connected pension benefits on July 10, 1997.

2.  At the time of submission of the July 10, 1997, 
application for pension benefits, the veteran had six 
nonservice connected disabilities with one disability ratable 
as 40 percent disabling and a total combined disability 
rating of 60 percent.

3.  Effective June 18, 2002, the veteran met the schedular 
rating criteria for consideration of a nonservice connected 
pension under 38 C.F.R. § 4.17 as the ratings for some 
disabilities were increased based on new medical evidence of 
that date and the veteran's total combined disability rating 
was increased to 80 percent.

4.  As of June 18, 2002, the veteran has been unable to 
perform substantially gainful activity as a result of 
nonservice connected disabilities.

5.  The veteran was approximately 50 years old prior to June 
18, 2002.  He has a high school education and work experience 
as an air conditioner installer and construction worker.

6.  The veteran was not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of nonservice 
connected disabilities prior to June 18, 2002.


CONCLUSION OF LAW

Criteria for assigning an effective date earlier than June 
18, 2002 for the grant of nonservice connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 
4.1-4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted an application for nonservice connected 
pension benefits on July 10, 1997, and asserted that he 
experienced hypertension, dizziness, a backache, and muscle 
and joint aches.  He reported that he had a high school 
education and work experience as an air conditioning 
installer and construction worker, but had not worked since 
1988 due to various disabilities.  Based on that application, 
the RO granted nonservice connected pension benefits as of 
June 18, 2002, the date of a VA examination report that 
contained evidence sufficient to find that the veteran's 
disabilities were so severe as to cause permanent and total 
unemployability.  The veteran asserts that the evidence was 
sufficient to grant his claim as of the date of receipt of 
the claim and requests that an effective date of July 10, 
1997, be assigned for the grant of pension benefits.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Moreover, 38 C.F.R. 
§ 3.400(b)(1) specifically provides that an award of 
disability pension may not be effective prior to the date 
entitlement arose.

There is no argument that the veteran filed his claim for 
pension benefits on July 10, 1997.  Although there are 
provisions that provide for a retroactive grant of pension 
benefits under certain circumstances, see 38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. § 3.400(b)(1)(ii), it is neither 
contended nor shown that the veteran fits within this 
exception.  Rather, he argues that the effective date of 
pension should be the date of his claim filed in July 1997.  
Thus, the Board will focus on whether the veteran met the 
criteria for permanent and total disability before June 18, 
2002.

The Board must determine when the medical evidence shows that 
the veteran was unable to secure and follow some form of 
gainful occupation due to disability.  The Board notes that 
the veteran is not disputing the schedular rating assignments 
for his various disabilities as of June 2002 nor is he 
disputing the finding of his inability to secure and follow a 
gainful occupation as of that date.  Accordingly, the 
discussion of when entitlement to nonservice connected 
pension benefits arose will be limited to the time period 
prior to June 2002.

The two ways that permanent and total disability can be shown 
under the law are: (1) the veteran must be unemployable as a 
result of a lifetime disability (the "subjective" standard 
which is based on the disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated); or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (the "objective" standard which is based 
on the percentage ratings assigned for each disability from 
VA's Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17. See 38 U.S.C.A. § 1502(a)(1), 
(2); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19. 

In making a determination of permanent and total disability 
for pension purposes, VA must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis pursuant to 38 
C.F.R. §§ 3.321(b)(2), 4.17(b) (the subjective standard).  
See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) 
(whether a permanent and total disability rating could have 
been assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).

In this case, the RO correctly evaluated the veteran's 
disorders according to the "objective" or "average person" 
standard in that the RO assigned ratings in 1997 for the 
veteran's disabilities in accordance with the Schedule for 
Rating Disabilities. The Board notes, however, upon review of 
the record, that other compensable ratings might have been 
assigned for some of the veteran's disabilities, as the RO in 
1997 rated only tricuspid insufficiency as 30 percent 
disabling and polyarthralgia as noncompensable.  
Specifically, the veteran's hypertension, low back 
disability, right ankle arthritis, right knee disorder, and 
bilateral wrist pain could have been assigned separate 
ratings as discussed below.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility. See 38 C.F.R. § 4.3.

Hypertension and Tricuspid Insufficiency with Systolic Murmur 
disorder

Using criteria of 38 C.F.R. § 4.104, Diagnostic Code 7007, 
the RO assigned a 30 percent rating for hypertension and 
tricuspid insufficiency with systolic murmur.  A 30 percent 
evaluation is assigned where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent rating is assigned 
where more than one acute episode of congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricle dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating 
may be assigned when there is evidence of chronic congestive 
heart failure, or; a workload of 3 METs of less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricle dysfunction with an ejection fraction of less than 
30.

The Board notes that the regulations pertaining to 
hypertensive heart disease were changed on January 12, 1998.  
Prior to that date, a disability characterized as definite 
enlargement of the heart, sustained diastolic pressure 
hypertension of 100 or more, and moderate dyspnea on exertion 
was evaluated as 30 percent disabling; with marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, and more than manual light 
labor precluded was evaluated as 60 percent disabling.  A 
disability with definite signs of congestive heart failure 
and more than sedentary employment precluded was evaluated as 
100 percent disabling.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 
10, 2000); See, too, 38 C.F.R. § 3.114.

The regulations in effect prior to January 12, 1998 were 
substantively similar to the current regulations, except that 
the current regulations provide for the assignment of a 10 
percent rating in more instances than in the prior 
regulations.  Thus, as they pertain to the veteran, they are 
not substantively different or more advantageous so that one 
version should be applied in lieu of another.

The Schedule also allows for separate evaluation of 
hypertensive vascular disease (hypertension) under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Specifically, a 10 percent 
evaluation is assigned when the evidence shows diastolic 
pressure predominately 100 or more, or systolic pressure 
predominately 160 or more, or as the minimum evaluation for 
an individual with a history of diastolic pressure of 100 or 
more which is controlled by continuous medication; a 20 
percent evaluation is assigned where systolic pressure is 
predominantly 200 or more, or diastolic pressure is 
predominately 110 or more; a 40 percent evaluation is 
assigned where diastolic pressure is predominately of 120 or 
more; and, a 60 percent rating is assigned when the evidence 
shows diastolic pressure predominately 130 or more.

Private medical records dated July 1993 to January 1998 
include evidence of heart disease and hypertension with 
medication prescribed therefor and findings in 1993 and 1994 
that his hypertension was well controlled.  A notation in May 
1998 shows that he reported being dizzy after walking on the 
treadmill for six minutes, but that he had forgotten to take 
his blood pressure medication.

Upon VA examination in August 1997, the veteran was shown to 
have diagnosed hypertension, tricuspid insufficiency with 
systolic murmur, polyarthralgia and myalgia.  He was found to 
have an enlarged heart approximately one finger to the 
mamillary line and a relatively short systolic murmur over 
the apex at the heart.  The veteran's rhythm was described as 
"regular, 84-90" and his blood pressure "varies just 
slightly, sitting 130/100, recumbent 140/100, standing 
130/100." Respirations were 18; respiratory and digestive 
systems were all negative.

The evidence shows that the veteran's hypertension and 
hypertensive heart disease could have been rated prior to 
June 2002 as 30 percent disabling under Diagnostic Code 7007 
and 10 percent disabling under Diagnostic Code 7101.  
Specifically, the evidence shows diastolic pressure of 
predominately 100 and systolic pressure not over 140, as well 
as an enlarged heart approximately one finger to the 
mamillary line with a relatively short systolic murmur over 
the apex at the heart.  With respect to the regulations in 
effect prior to January 1998, the Board finds that an 
evaluation greater than 30 percent for hypertensive heart 
disease would not be warranted as the evidence dated prior to 
June 2002 does not demonstrate marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beyond 
midclavicular line, or dyspnea on exertion.  Similarly, 
neither a disability with definite signs of congestive heart 
failure nor preclusion of more than sedentary employment is 
shown so that assignment of a 100 percent evaluation would be 
appropriate.

Thus, the Board finds that the preponderance of the evidence 
dated prior to June 2002 supports assignment of a 10 percent 
rating for the veteran's hypertension and a separate 30 
percent rating for tricuspid insufficiency with systolic 
murmur.  Because these ratings stem from disabilities 
affecting a single body system, they equate to a single 
disability rating of 40 percent for the purposes of 
determining whether schedular rating criteria are met for 
pension purposes under 38 C.F.R. § 4.16(a).

Right Knee, Right Ankle, Bilateral Wrists and Low Back 
Disorders

The RO, in its October 1997 rating decision, evaluated the 
veteran's complaints of various joint and muscle aches as the 
one disability of polyarthralgia and assigned a 
noncompensable evaluation thereto.  The Board, however, finds 
that each disability could be separately rated as set forth 
below.

A record dated in June 1997 reveals that the veteran 
complained of radiating low back pain.  His extremities 
showed no edema, his back was evaluated as non-tender with no 
swelling, and degenerative joint disease in his right knee 
was noted.  An undated orthopedic record shows that the 
veteran's low back was evaluated as non-tender, no pain was 
noted with rotation, the examiner also noted that the 
veteran's straight leg raising was negative, and that he had 
some pain on flexion.  His right knee was found to be 
consistent with medial lateral patellar-femoral pain and 
tenderness.  The diagnostic impressions rendered were 
mechanical low back pain, patella-femoral syndrome, and 
degenerative joint disease.

Upon VA examination in August 1997, the veteran complained of 
arthritic pain in his ankles, wrists, knees and to a lesser 
degree in his shoulders.  It was noted that there was a 
certain weakness in using the muscles, squeezing the hand, 
moving the legs, etc., but that there was no noticeable 
atrophy of the muscles.  X-rays of the veteran's knees were 
reported as normal; the veteran's right ankle showed a right 
ankle anterior joint osteophyte change consistent with mild 
degenerative disease (osteoarthritis), and the left ankle was 
determined to be normal.  There was no mention of x-rays 
taken of the wrists. Diagnoses of polyarthralgia and myalgia 
were rendered.

Treatment notes dated in 1997 include complaints of joint 
pain and lower back pain with findings of the veteran's knees 
having a good range of motion and being non-tender with no 
edema.  His ankles were evaluated as normal, his lungs were 
clear, and his heart was evaluated as having a regular 
rhythm. Diagnostic impressions included joint pains.  X-rays 
dated in August 1997 show a normal lumbosacral spine.  X-rays 
dated in November 1997 show a normal right knee and a right 
ankle with density adjacent to the lateral malleolus of 
questionable etiology and significance.  The treatment 
records do not include any specific findings with respect to 
the veteran's complaints of bilateral wrist pain.

Physical therapy records dated in 1997 and 1998 reflect 
complaints of right ankle, left knee and low back pain.  The 
therapist noted that the veteran was able to sit for 20 
minutes prior to low back pain, walk three blocks (1/4 a 
mile), and lift 20 pounds from the floor, although not 
repetitively.  The range of motion for his trunk was 
diagrammed as 50 degrees, 40 degrees, 30 degrees on the right 
and 50 degrees on the left; the strength of his trunk was 
evaluated as 4/5 and there was no tenderness to palpation of 
his lumbar spine.  The veteran's right knee motion was 
limited to 110 degrees and the left knee was measured at 130 
degrees; his right knee was evaluated as demonstrating 
strength of 4/5.  There was moderate patella-femoral pain and 
mobility in the right knee.  Treatment was noted to be 
initiated for range of motion strengthening of the trunk and 
right lower extremity.  Under the assessment portion of the 
report, the therapist noted that the veteran was not on an 
exercise program and could benefit and increase his 
functional level.  The therapist also stated that the 
veteran's "functional level [is] appropriate for work 
conditioning[,] non-labor."

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran. In 
accordance therewith, and in accordance with 38 C.F.R. § 
4.59, which requires consideration of painful motion with any 
form of arthritis, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The objective medical evidence dated prior to June 2002 does 
not show that the veteran experiences ankylosis of the right 
knee, a cartilage disorder of the knee, compensable 
limitation of leg flexion or extension, tibia or fibula 
impairment or genu recurvatum, so that evaluations for a 
right knee disorder would be appropriate under Diagnostic 
Codes 5256, 5258 or 5259, 5260, 5261, 5262, or 5263, 
respectively, found at 38 C.F.R. § 4.71a.  The evidence does 
show, however, that the right knee has been evaluated as 
consistent with medial lateral patellar-femoral pain and 
tenderness and that the veteran has been assessed as having 
degenerative joint disease.

As the record does not contain x-ray evidence of degenerative 
joint disease in the knee, a compensable evaluation under 
Diagnostic Code 5003 is not appropriate. Nonetheless, because 
the evidence shows medial lateral patellar-femoral pain and 
tenderness in the right knee, the Board finds that - - when 
resolving all reasonable doubt in favor of the veteran -- the 
right knee disorder could be the functional equivalent of 
slight knee impairment under Diagnostic Code 5257 and a 10 
percent rating could be assigned on this basis.

With respect to the veteran's complaints of right ankle pain, 
the Board finds that the diagnosis of osteoarthritis is 
supported by x-ray findings.  The evidence does not show that 
the veteran has a moderate or marked limitation of motion to 
allow for assignment of a rating based on limitation of 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Nonetheless, a 10 percent rating for the veteran's right 
ankle arthritis could be assigned on the basis of pain and x- 
ray evidence of arthritis under Diagnostic Code 5003.

As for the veteran's wrists, the Board notes that his 
complaints of wrist pain are not substantiated by x-ray 
findings.  Consequently, a 10 or 20 percent rating under 
Diagnostic Code 5003 on the basis of x-ray evidence without 
limitation of motion would not be appropriate.  

Moreover, even if there were x-ray evidence of arthritis in 
the wrist joints, Diagnostic Code 5003 provides that the 
single rating of 10 percent or 20 percent on the basis of x-
ray involvement of 2 or more major joints or 2 or more minor 
joint groups will not be combined with ratings based on 
limitation of motion.  Because the Board is assigning 10 
percent rating for the right ankle under Diagnostic Code 5003 
on the basis of painful motion (the equivalent of limitation 
of motion pursuant to Hicks v. Brown, 8 Vet. App. 417 
(1995)), even if the record contained x-ray evidence of 
arthritis of one or both wrists, the veteran could not be 
assigned a separate 10 or 20 percent rating for the wrists 
using Diagnostic Code 5003 on the basis of x-ray evidence of 
arthritis without limitation of motion.  Consequently, the 
Board concludes that the evidence prior to June 2002 does not 
support the assignment of a compensable rating for either 
wrist, or for both wrists.

Turning to the veteran's back disorder, the Board notes that 
the spine was evaluated as non-tender with no swelling and x- 
rays were reportedly normal.  Prior to June 2002, there were 
no diagnoses of intervertebral disc syndrome, sacro-iliac 
injury or weakness, or lumbosacral strain, nor was there any 
objective medical evidence of residuals of vertebra fracture, 
ankylosis of the spine (complete bony fixation), ankylosis of 
the cervical spine, dorsal spine, or lumbar spine, or 
limitation of the cervical or thoracic spine so as to warrant 
ratings under the various diagnostic codes in effect prior to 
the grant of benefits effective June 2002.  There is, 
however, evidence of mechanical back pain with some 
limitation of flexion ability in the lumbar spine.  In 
addition, it was noted upon examination that the functional 
effects of the veteran's lumbar disorder included an 
inability to sit or stand for long periods. Thus, the Board 
finds that when resolving all reasonable doubt in favor of 
the veteran, his back disorder could be considered as the 
functional equivalent of moderate limitation of motion of the 
lumbar spine.  Accordingly a 20 percent evaluation is 
appropriate for assignment under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The Board notes that although the veteran has complained of 
left knee pain over the years, the medical evidence does not 
include references to the left knee nor to a diagnosis of a 
left knee disorder.  Thus, a rating for the veteran's left 
knee is not appropriate.

Given the ratings as set out above, the Board finds that the 
veteran's disability ratings did not meet the numerical 
criteria for a total disability rating under the objective 
standard or the criteria set forth in 38 C.F.R. § 4.16(a) 
prior to June 18, 2002.  Specifically, a total disability 
rating may be assigned where there is at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more, or where there is one disability rated as 60 percent 
disabling.  Using the Combined Ratings Table found at 38 
C.F.R. § 4.25, the veteran has one disability rated as 40 
percent disabling with a combined rating of 60 percent prior 
to June 18, 2002.  As such, the veteran did not meet the 
preliminary requirements prior to June 2002 and the Board 
must find that the veteran did not meet the requirements for 
a permanent and total disability rating under the objective 
standard of the regulations during the period in question.

If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the RO should refer the claim to the adjudication officer for 
consideration of entitlement to permanent and total 
disability rating on an extra schedular basis under 38 C.F.R. 
§§ 3.321(b)(2) and 4.17(b) (the subjective standard).  
Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, the regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  See 38 C.F.R. § 
3.321(b)(2).

The veteran was born in 1952; thus, he was approximately 50 
years old during the period in question.  He has a high 
school education and work experience as an air conditioner 
installer and construction worker.  He contends that he was 
primarily prevented from working since 1988 due to 
hypertension, fatigue, and back pain.  The medical evidence 
does not show that any of his disorders were more than 40 
percent disabling prior to June 2002 nor that he was 
permanently and totally disabled due to a combination of 
disorders.  Physical therapy notes specifically included the 
finding that the veteran's functional level was appropriate 
for non-labor work conditioning and there is no suggestion in 
any of the medical records that he was incapable of 
performing some sort of non-labor work prior to June 2002.  
Thus, the Board finds that the preponderance of the evidence 
is against a conclusion that the veteran's educational level 
was so deficient or his disorders so severe as to preclude 
all forms of substantially gainful employment prior to June 
18, 2002.

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veterans' disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden... .").  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he was 
permanently and totally precluded from securing substantially 
gainful employment by reason of his disabilities prior to 
June 2002, even when those disabilities are assessed in the 
context of subjective factors such as his age, occupational 
background, and education.  As such, the Board finds that the 
medical evidence prior to June 18, 2002, does not show that 
entitlement to nonservice-connected pension benefits arose at 
any time prior to that date.

Before the Court, the veteran's attorney indicated that VA 
examiners in 1997 and 2002 noted the veteran's peculiar 
somnolent affect, his very soft manner of speech.  It was 
also noted that the examiners stated he was on 
cyclobenzaprine, a muscle relaxer which carried as a common 
side effect drowsiness and a tendency to impair mental or 
physical abilities.  In addition, the attorney stated that 
the anti-hypertensive drug the veteran was taking in 1997, 
Benazepril, can also have the side effect of asthenia and 
fatigue.  The Board remanded the appeal in January 2008 for a 
physician's opinion as to as to how these side effects 
impacted the appellant's ability to work prior to June 18, 
2002.

In April 2008, a VA physician noted that the veteran was 55 
years old and he was seen in 2002.  The physician noted 
reviewing the claims file.  The physician indicated that she 
was asked to provide an opinion as to the impact of any side 
effects from his medications that he was taking for his non 
service connected pension had on his ability to function and 
on his employability prior to 2002.  A specific reference was 
made in the Board remand to Benazepril which he was taking in 
1997; also that he had been taking Cyclobenzaprine.  Review 
of the medical literature indicated that although Benazepril 
could in a very, very small number of patients has the side 
effect of fatigue, this was extraordinarily rare.  
Cyclobenzaprine could also have side effects much more 
commonly of drowsiness; however, other medications were 
available if the treating physicians feel that this was 
causing the patient to be excessively somnolent.  The 
physician noted physical therapy notes from Cooper Green 
Hospital dated in July 1998, after the veteran had had 
physical therapy for eight weeks, two times a week; they 
noted that the veteran demonstrated 100 percent understanding 
of body mechanics, that he made slow, steady progress with 
his physical therapy, was able to demonstrate his physical 
therapy exercises.  Numerous other notes were reviewed in the 
chart and did not him to be hypersomnolent.  Specifically, in 
2002 when this physician saw him, but did not observe him to 
be overly somnolent or to have excessive adverse side effects 
on his medications.  Therefore, it was the physician's 
opinion that the medications the veteran was taking for his 
nonservice connected pension had no impact on his ability to 
function, nor on his employability prior to June 18, 2002.

Given the evidence as outlined above, the Board finds that 
when considering the evidence of record prior to June 18, 
2002, in the light most favorable to the veteran, the 
earliest possible date on which entitlement to nonservice 
connected pension benefits may be granted is June 18, 2002, 
as the date entitlement arose.  Although VA certainly 
received the actual claim long before that date, because the 
medical evidence did not show that the veteran was unable to 
secure and follow a substantially gainful occupation before 
June 18, 2002, the date of claim cannot be date assigned as 
the effective date of the grant of benefits.  The Board fully 
acknowledges that the veteran has not worked since 1988 and 
believes that he was physically unable to work at the time he 
filed his application in 1997, however, the medical evidence 
does not support that proposition.  Consequently, an 
effective date prior to June 18, 2002 for nonservice 
connected pension benefits is denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
claimant in May 2001 and February 2008 of the information and 
evidence needed to substantiate and complete a claim for non-
service-connected pension benefits, and later for entitlement 
to an earlier effective date for nonservice connected pension 
benefits, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Since then, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence. Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until February 
2008.  The timing of the specific notice required by Dingess 
is harmless in this instance because the claim for an earlier 
effective date for the veteran's award of nonservice 
connected pension benefits has been denied.  Any questions as 
to the disability rating or the effective date to be assigned 
are moot.


In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's VA treatment records, VA 
examinations, and private medical records have been 
associated with the claims folder.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

An effective date prior to June 18, 2002 for the grant of 
nonservice connected pension benefits is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


